       CASE 0:20-cr-00168-WMW-ECW Doc. 42 Filed 02/03/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                             Case No. 20-cr-0168 (WMW/ECW)

                              Plaintiff,
                                                ORDER ADOPTING REPORT AND
        v.                                          RECOMMENDATION

Montez Terriel Lee, Jr.,

                              Defendant.


       This matter is before the Court on the December 18, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Elizabeth Cowan Wright.

(Dkt. 41.) No objections to the R&R have been filed. In the absence of timely objections,

this Court reviews an R&R for clear error. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P.

59(b); United States v. Newton, 259 F.3d 964, 966 (8th Cir. 2001); accord Grinder v.

Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the

Court finds no clear error.

                                           ORDER


       Based on the R&R and all the files, record, and proceedings herein, IT IS HEREBY

ORDERED:

       1.     The December 18, 2020 R&R, (Dkt. 41), is ADOPTED.

       2.     Defendant Montez Terriel Lee, Jr.’s motion to dismiss the indictment, (Dkt.

26), is DENIED.
       CASE 0:20-cr-00168-WMW-ECW Doc. 42 Filed 02/03/21 Page 2 of 2




Dated: February 3, 2021                      s/Wilhelmina M. Wright
                                             Wilhelmina M. Wright
                                             United States District Judge




                                     2
